DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered. 
Response to Amendment
Applicants’ submission, filed on 05/20/2021, in response to claims 1-6, 8-11, 14-15, 19-20, 22-24, and 26 rejection from the final office action (02/19/2021), by amending claims 1, 9-10, 14, and 22 and cancelling claims 8 and 19 is entered and will be addressed below.
The examiner notices claim 23 is narrower than claim 22 because it includes one an intermediate region (therefore, not under 112(d) rejection). However, claims 10-11 having only two regions, are not further limiting the newly added limitation of claim 1 and are subjected to 112(d) rejection below.

Claim Interpretations
The “An apparatus configured to remove a silicon oxide layer on a substrate” of claim 1, 14, 22 is an intended use of the apparatus. An apparatus that is capable of removing a silicon oxide layer on a substrate is considered read into the claim.
The previously added limitation “the process gas including NH3 and NF3“ of each independent claims 1, 14, 22, is also an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10-11’s limitation are incorporated into the newly added portion of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. (US 20160099147, hereafter ‘147), in view of Baek et al. (US 20150123541, hereafter ‘541) and Umotoy et al. (US 6079356, hereafter ‘356).
‘147 teaches some limitations of:
Claim 22: FIG. 3 presents a cross-sectional, schematic diagram of a chemical vapor deposition (CVD) chamber 300 … that may be used to deposit carbon-doped silicon oxides and other materials ([0030]), The capacitive electric field forms a bias which accelerates inductively formed plasma species toward the substrate to provide a more vertically oriented anisotropic filming of the substrate during deposition, and including a central region and an edge region“, is capable of etching the deposited silicon oxides in all regions, and “the apparatus comprising: a process chamber having a plasma processing space therein”);
The deposition chamber 300 has a chamber body 302 that defines separate processing regions 318, 320. Each processing region 318, 320 has a pedestal 328 for supporting a substrate (not shown) within the chamber 300 ([0031], the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support the substrate”);
An RF (radio frequency) supply 325 provides a bias potential to the showerhead 342 to facilitate generation of a plasma between the showerhead and the pedestal 328 ([0032], 4th sentence, the claimed “a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including, a first electrode configured to receive radio frequency (RF) power”), 
Each of the processing regions 318, 320 may also include a gas distribution assembly 308 disposed through a chamber lid 304 to deliver gases into the processing regions 318, 320. The gas distribution assembly 308 of each processing region normally includes a gas inlet passage 340 through manifold 348 which delivers gas from a gas distribution manifold 319 through a blocker plate 346 and then through a showerhead 342 ([0032], the claimed “a gas supplier including a port configured to supply a process gas to the plasma generation space of the plasma generator”), Derivatives include nd sentence, the claimed “the process gas including NH3 and NF3”, note the gas type is an intended use of the apparatus; and “a distribution assembly mounted to such that the distribution assembly is above the process chamber, the distribution assembly including, a blocker plate configured to diffuse the plasma supplied from the plasma generator, the blocker plate including a body”),
A gas flow profile may be modulated, for example, by altering the density of holes of blocker plate 346. Density of holes refers to the spacing between each of the holes in a particular region of blocker plate 346 ([0049], 4th sentence), As shown in FIG. 5B, the holes 520 in the outer region 524 are more closely spaced from one another relative to the spacing of the holes 520 in the inner region 522. Thus, the density of holes 520 of outer region 524 may be greater than the density of holes 520 of the inner region 522 ([0051], 2nd sentence, the claimed “and having first through-holes therethrough, a density of the first through-holes in the blocker plate increasing towards an edge there“);
in addition to blocker plate 346, the showerhead 342 may be configured to adjust a gas flow profile. FIG. 6 is a bottom view of the showerhead 342. As shown in FIG. 6, the inner region 622 is circular in shape and has a greater density of holes 620 ([0054]), Alternatively, the holes 620 in the outer region 624 may be more closely spaced from one another relative to the spacing of the holes 620 in the inner region 622. Thus, the density of holes 620 of outer region 624 may be greater than the density of holes 620 of the inner region 622 ([0057], therefore, the hole density distribution of a density of the second through-holes in the shower head increasing towards an edge thereof such that the shower head is configured to jet the plasma to the plasma processing space via the second through-holes at a greater density towards the edge region of the substrate than the central region of the substrate“).

	‘147’s counter electrode is the pedestal 328, not an electrode above the showerhead. ‘147 is silent on the material of the blocker plate 346. ‘147 does not teach the limitations of:
	Claim 22: (22A) a second electrode electrically grounded, and an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
(a distribution assembly mounted to) a lower surface of the second electrode (such that the distribution assembly is above the process chamber),
(22B) (the blocker plate including a body) formed of nickel,

‘541 is an analogous art in the field of PARTICLE GENERATION SUPPRESSPR BY DC BIAS MODULATION (title), fabrication of semiconductor devices, plasma insulation member therebetween (Fig. 1, [0021]), The second electrode 114 is connected to ground … The lid assembly 104 may also include one or more gas inlets 128 for providing a process gas sequentially via through holes 131 formed in the second electrode 114, through holes 133 formed in a blocker plate 132, … the process gas may include a plasma containing NF3 and He. If desired, a remote plasma containing the above chemicals may be introduced into the processing chamber 100 via a separate gas inlet (not shown) and to the gas distribution plate 134 ([0023]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the pedestal counter as electrode with the plasma lid assembly 104 source with the first electrode 112, the grounded second electrode 114, the insulation member 118, as taught by ‘541, to the process chamber of ‘251 (the limitations of 22A), for the purpose of selective etch of suppressing particle generation, as taught by ‘541 (title).

‘356 is an analogous art in the field of Plasma-enhanced chemical vapor deposition (PECVD) is an important and widely practice method of depositing films in nickel for hot Ti deposition (col. 7, lines 61-63), for the purpose of uniform of deposition (col. 9, line 39).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted nickel, as taught by ‘356, as the blocker plate 132 of ‘541. Furthermore, to have re-arranged the hole density/distribution of the blocker plate 346 of ‘147, for the purpose of uniform of deposition and for Ti deposition, as taught by ‘356 (col. 9, line 39 and col. 7, lines 61-63). Note ‘147 also teaches deposition (abstract) and ‘541 also teaches deposition (abstract).

‘147 further teaches the limitations of:
Claims 23-24: blocker plate 346 may comprise additional regions (not shown) of varying density of holes 520 ([0053], last sentence, the claimed “wherein the first through-holes comprise: a plurality of first central through-holes in a central region of the blocker plate; a plurality of first edge through-holes in an edge region of the blocker 
Claim 26: showerhead 342 may comprise additional regions (not shown) of varying density of holes 620 ([0059], last sentence, the claimed “wherein the second through-holes comprise: a plurality of second central through-holes in a central region of the shower head, the plurality of second central through-holes having a density corresponding to the first density of the plurality of first central through-holes; a plurality of second edge through-holes in an edge region of the shower head, the plurality of second edge through-holes having a density corresponding to the second density of the plurality of first edge through-holes; and a plurality of second intermediate through-holes in an intermediate region of the shower head between the central region of the shower head and the edge region of the shower head, the plurality of second intermediate through-holes having a density corresponding to the third density of the plurality of first intermediate through-holes”).
Claims 1-6, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 20080144251, hereafter ‘251), in view of Fujii et al. (US 20090250855, hereafter ‘855), ‘541, and ‘147. Note ‘541 or ‘147 can also be applied as primary reference instead of ‘251.
‘251 teaches some limitations of:
Claim 1: semiconductor processing clamping systems ([0001]), etching ([0002], the claimed “An apparatus configured to remove a silicon oxide layer on a substrate including a central region and an edge region, the apparatus comprising”, note the apparatus is capable of removing silicon oxide layer in all regions by feeding appropriate gases):
Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition (CVD), etc. ([0002]), Process chamber ([0006], the claimed “a process chamber having a plasma processing space therein”); 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is operable to substantially clamp a workpiece 102 thereto (illustrated in cross-section in FIG. 2) ([0025], the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support the substrate, the substrate supporter including”),
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, illustrated in cross-section in FIG. 2 ([0026], 2nd sentence, see also Fig. 4, the claimed “a base”, and “and a seal band being an annular ring protruding from and surrounding the base”, note seal 159 and the first layer 116 protruding from the second layer 126).
Claim 14: semiconductor processing clamping systems ([0001]), etching ([0002], the claimed “An apparatus configured to remove a silicon oxide layer on a substrate including a central region and an edge region, the apparatus comprising”, note the apparatus is capable of removing silicon oxide layer in all regions by feeding appropriate gases):
Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition (CVD), etc. ([0002]), Process chamber ([0006], the claimed “a process chamber having a plasma processing space therein”); 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is 
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, as illustrated in FIG. 4. The annulus 112 is thus operable to provide a substantial seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, illustrated in cross-section in FIG. 2 ([0026], 2nd sentence, see also Fig. 4, the claimed “a base” and “and a seal band being an annular ring protruding from and surrounding the base”, note seal 159 and the first layer 116 protruding from the second layer 126, and “a width of the annular ring in a radial direction thereof being constant” as shown in Figs. 2 and 4).

‘251 is silent on the lift pin and lift pin holes and on the plasma generator and reaction gas supply. ‘251 does not teach the other limitations of:

(a seal band being an annular ring protruding from and surrounding the base) such that the annular ring has an inner diameter less than the pitch circle diameter of the plurality of lift pin holes;
(1B) a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including,
a first electrode configured to receive radio frequency (RF) power,
a second electrode electrically grounded, and
an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
(1C) a distribution assembly mounted to a lower surface of the second electrode such that the distribution assembly is above the process chamber, the distribution assembly including a blocker plate having first through-holes therein and a shower head having second through-holes therein, densities of the first through-holes in the blocker plate and the second through-holes in the shower head each increasing towards edges thereof such that the distribution assembly is configured to diffuse the plasma supplied from the plasma generator, and to jet the plasma downwards towards the substrate held within the plasma processing space at a greater density towards the edge region of the substrate than the central region of the substrate; and
a gas supplier including a port configured to supply a process gas to the plasma generation space of the plasma generator, the process gas including NH3 and NF3.
Claim 9: wherein the body of the blocker plate comprises: a single material.
Claim 10: wherein the first through-holes comprise: a plurality of first central through-holes in a central region of the blocker plate; and a plurality of first edge through-holes in an edge region of the blocker plate, wherein a first density of the plurality of first central through-holes is different from a second density of the plurality of first edge through-holes.
Claim 11: wherein the second density of the plurality of first edge through-holes is greater than the first density of the plurality of first central through-holes.
Claim 14: (14A) (a base) having a plurality of lift pin holes therein,
the plurality of lift pin holes extending into the seal band between an outer edge and an inner edge of the seal band, (a width of the annular ring in a radial direction thereof being constant) and greater than a diameter of each of the plurality of lift pin holes;
(14B) a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including,

a second electrode electrically grounded, and
an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
(14C) a distribution assembly mounted to a lower surface of the second electrode such that the distribution assembly is above the process chamber, the distribution assembly including a blocker plate having first through-holes therein and a shower head having second through-holes therein, densities of the first through-holes in the blocker plate and the second through-holes in the shower head each increasing towards edges thereof such that the distribution assembly is configured to diffuse the plasma supplied from the plasma generator, and to jet the plasma downwards towards the substrate held within the plasma processing space at a greater density towards the edge region of the substrate than the central region of the substrate; and
a gas supplier including a port configured to supply a process gas to the plasma generation space of the plasma generator, the process gas including NH3 and NF3.
Claim 15: further comprising: a plurality of lift pins configured to penetrate respective ones of the plurality of lift pin holes in the substrate supporter.

nd sentence), including plasma etching ([0024], 3rd sentence). In a plasma-enhanced chemical vapor deposition process (col. 1, lines 30-31) the metal electrode may be a mesh of molybdenum wires (abstract). ‘855 teaches that An annular flange portion 4 is formed on the top surface of the stage 1. The inner side of the flange portion 4 forms a concave portion 5 (Fig. 1, [0021], 4th sentence, i.e. flange is an annular seal band and the concave portion 5 is “a hollow center”), Through holes 8 of lift pins 7 are formed at positions that are further on the inner side in the diametrical direction than the positioning pins 6 on the top surface of the flange portion 4. In this connection, it is desirable to arrange the holes of the through holes 8 so that the holes are not located further on the outside than the substrate W when the substrate W is mounted on the flange portion 4, and also so that they are positioned as close as possible to the outer circumferential face of the substrate W ([0024]), for the purpose of transfer a substrate ([0010]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added lift-pin holes at annular seal band, as taught by ‘855, to the annulus 112 of ‘251 (the limitations of 1A, 14A and 15), for the purpose of transfer a substrate, as taught by ‘855 ([0010]) and support as close as possible to the outer circumferential face of the substrate, as taught by ‘855 ([0024]).



Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added plasma lid assembly 104 source with the first electrode 112, the grounded second electrode 114, the insulation member 118, the blocker plate 132, and the gas distribution plate 134, as taught by ‘541 (the limitations of 1B, 9, and 14B), to the process chamber of ‘251, for the purpose of selective etch of suppressing particle generation, as taught by ‘541 (title).

‘147 is an analogous art in the field of GAS FLOW PROFILE MODULATED CONTROL OF OVERLAY IN PLASMA CVD FILMS (title) including etching silicon oxide ([0005]). ‘147 teaches that Each of the processing regions 318, 320 may also include a gas distribution assembly 308 disposed through a chamber lid 304 to deliver gases into the processing regions 318, 320. The gas distribution assembly 308 of each processing region normally includes a gas inlet passage 340 through manifold 348 which delivers gas from a gas distribution manifold 319 through a blocker plate 346 and then through a showerhead 342 ([0032]), A gas flow profile may be modulated, for example, by altering the density of holes of blocker plate 346. Density of holes refers to the spacing between each of the holes in a particular region of blocker plate 346 ([0049], 4th sentence), As shown in FIG. 5B, the holes 520 in the outer region 524 are more closely spaced from one another relative to the spacing of the holes 520 in the inner region 522. Thus, the density of holes 520 of outer region 524 may be greater than the density of holes 520 of the inner region 522 ([0051], 2nd sentence), in addition to blocker plate 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have incorporated the gas distribution assembly 308 with increasing hole density toward edge for both the block plate 346 and the showerhead 342 in a plurality of regions of ‘147 to the apparatus of ‘251 (the limitations of 1C, 10-11, and 14C), for the purpose of gas flow profile modulation, as taught by ‘147. 

‘855 further teaches the limitations of:
Claims 2-5: Through holes 8 of lift pins 7 are formed at positions … on the top surface of the flange portion 4 ([0024], the claimed “wherein the plurality of lift pin holes are configured to penetrate the seal band” of claim 2, “wherein the plurality of lift pin 

‘251 further teaches the limitations of:
Claim 6: The one or more cooling channels 168, for example, are configured to route a cooling fluid (not shown) such as water, between the clamping plate 104 and the cooling plate 110 and/or through the cooling plate for cooling of the ESC 100 during semiconductor processing (Fig. 3, [0035], 2nd sentence, the claimed “wherein the substrate supporter further comprises: a pedestal temperature controller configured to adjust a temperature of the substrate loaded on the substrate supporter”, same as Applicants’ water temperature controller 117, [0029]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘251, ‘855, ‘541, and ‘147, as being applied to claim 14 rejection above, further in view of ‘356.
‘147 further teaches some limitations of:
Claim 20: holes 520 of blocker plate 346 (Fig. 5C, the claimed “wherein the blocker plate comprises: a body formed with the first through-holes penetrating the body”, see also Fig. 1 of ‘541).

The combination of ‘251, ‘855, ‘541, and ‘147 does not teach the limitations of:
Claim 20: (a body formed) of nickel.

‘356 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted nickel, as taught by ‘356, as the material of the blocker plate 346 of ‘147, for the purpose of uniform of deposition and for Ti deposition, as taught by ‘356 (col. 9, line 39 and col. 7, lines 61-63). Note ‘147 also teaches deposition (abstract) and ‘541 also teaches deposition (abstract).
Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to 112 rejection, see the top of page 13, Applicants’ amendment overcomes the previous rejection. However, the amendment also introduces 112(d) issues for claims 10-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160086807 is cited for capacitive remote plasma with showerhead electrodes 215 and 235 and insulator 230 in between (Fig. 2), using NF3 or NH3 (abstract) etching SiO2 (title, note these are intended use). US 20050205110 is cited for capacitive remote plasma with showerhead electrodes 240 and 235, insolators 242, 243 (Fig. 2A), blocker plater 233, and distribution plate 225 (Fig. 2A), using NF3 or NH3 ([0120]) removing native silicon oxide films ([0006]).

US 20150167705 is cited for block plate 500 (Fig. 1) with varying hole density distribution ([0062]) and remote plasma ([0030]). US 20030051665 is cited remote plasma (Fig. 1) and nickel blocker plate 52 ([0176], 4th sentence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716